742 N.W.2d 122 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Theodore N. KINNISON, Defendant-Appellant.
Docket No. 134706. COA No. 277280.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the June 27, 2007 order of the Court of Appeals is considered. We DIRECT appellate counsel, Ronald D. Ambrose, to file a supplemental brief addressing the reason(s) for his failure to timely file the defendant's motion for resentencing and delayed application for leave to appeal in the Court of Appeals, which led to administrative dismissal of the application on jurisdictional grounds. Counsel shall file the supplemental brief within 28 days of the date of this order.
The application for leave to appeal remains pending.